                                                     Case 2:20-cv-01493-JCM-NJK Document 3 Filed 08/24/20 Page 1 of 11


                                            1   Linda K. Rurangirwa
                                                Nevada Bar No. 9172
                                            2   Linda.Rurangirwa@cdiglaw.com
                                                COLLINSON, DAEHNKE, INLOW & GRECO
                                            3
                                                2110 E. Flamingo Road, Suite 212
                                            4   Las Vegas, Nevada 89119
                                                (702) 979-2132 Telephone
                                            5   (702) 979-2133 Facsimile
                                                Attorneys for Defendants
                                            6
                                                 MI Hotels of Las Vegas, Inc. and
                                            7    Marriott International, Inc.

                                            8

                                            9
                                                                       UNITED STATES DISTRICT COURT

                                           10
                                                                            CLARK COUNTY, NEVADA

                                           11 ODIS MACK,                                       CASE NO.: 2:20-cv-01493-JCM-NJK
                                           12                          Plaintiffs,
                                           13                                                  DEFENDANTS ANSWER TO
                                                v.
TEL. (702) 979-2132 | FAX (702) 979-2133




                                                                                               COMPLAINT AND DEMAND FOR
  COLLINSON, DAEHNKE, INLOW & GRECO
   2110 E. Flamingo Road, Suite 212
      LAS VEGAS, NEVADA 89119




                                           14                                                  JURY TRIAL
                                              MI HOTELS OF LAS VEGAS, INC., a
                                           15 Nevada Corporation; MARRIOTT
                                              INTERNATIONAL, INC., a Delaware
                                           16 Corporation; DOES I through X, inclusive;
                                              ROE Corporations and Limited Liability
                                           17 Companies I through X, inclusive

                                           18                        Defendants,

                                           19

                                           20

                                           21          COME NOW Defendants MI HOTELS OF LAS VEGAS, INC., and
                                           22   MARRIOTT INTERNATIONAL, INC., by and through their counsel of record,
                                           23   Linda K. Rurangirwa and the law offices of Collinson, Daehnke, Inlow & Greco and
                                           24   in answer to Plaintiff ODIS MACK’s Complaint on file herein, admit, deny, and
                                           25   allege as follows:
                                           26                         IDENTIFICATION OF THE PARTIES
                                           27          1.     Answering Paragraph 1 of Plaintiff’s Complaint on file herein,
                                           28   Defendants are without sufficient knowledge or information to form a belief as to the



                                                                                         -1-
                                                      Case 2:20-cv-01493-JCM-NJK Document 3 Filed 08/24/20 Page 2 of 11


                                            1   truth of the allegations contained in said paragraphs, and on that basis, deny each and
                                            2   every allegation contained therein.
                                            3           2.    Answering Paragraph 2 of Plaintiff’s Complaint on file herein,
                                            4   Defendants admit the allegations contained therein.
                                            5           3.    Answering Paragraph 3 of Plaintiff’s Complaint on file herein,
                                            6   Defendants admit the allegations contained therein.
                                            7           4.    Answering Paragraph 4 of Plaintiff’s Complaint on file herein,
                                            8   Defendants are without sufficient knowledge or information to form a belief as to the
                                            9   truth of the allegations contained in said paragraphs, and on that basis, deny each and
                                           10   every allegation contained therein.
                                           11           5.    Answering Paragraph 5 of Plaintiff’s Complaint on file herein,
                                           12   Defendants are without sufficient knowledge or information to form a belief as to the
                                           13   truth of the allegations contained in said paragraphs, and on that basis, deny each and
TEL. (702) 979-2132 | FAX (702) 979-2133
  COLLINSON, DAEHNKE, INLOW & GRECO
   2110 E. Flamingo Road, Suite 212
      LAS VEGAS, NEVADA 89119




                                           14   every allegation contained therein.
                                           15           6.    Answering Paragraph 6 of Plaintiff’s Complaint on file herein,
                                           16   Defendants are without sufficient knowledge or information to form a belief as to the
                                           17   truth of the allegations contained in said paragraphs, and on that basis, deny each and
                                           18   every allegation contained therein.
                                           19                               GENERAL ALLEGATIONS
                                           20           7.    Answering Paragraph 7 of Plaintiff’s Complaint on file herein,
                                           21   Defendants are without sufficient knowledge or information to form a belief as to the
                                           22   truth of the allegations contained in said paragraphs, and on that basis, deny each and
                                           23   every allegation contained therein.
                                           24           8.    Answering Paragraph 8 of Plaintiff’s Complaint on file herein,
                                           25   Defendants are without sufficient knowledge or information to form a belief as to the
                                           26   truth of the allegations contained in said paragraphs, and on that basis, deny each and
                                           27   every allegation contained therein.
                                           28   ///



                                                                                          -2-
                                                      Case 2:20-cv-01493-JCM-NJK Document 3 Filed 08/24/20 Page 3 of 11


                                            1           9.    Answering Paragraph 9 of Plaintiff’s Complaint on file herein,
                                            2   Defendants are without sufficient knowledge or information to form a belief as to the
                                            3   truth of the allegations contained in said paragraphs, and on that basis, deny each and
                                            4   every allegation contained therein.
                                            5           10.   Answering Paragraph 10 of Plaintiff’s Complaint on file herein,
                                            6   Defendants are without sufficient knowledge or information to form a belief as to the
                                            7   truth of the allegations contained in said paragraphs, and on that basis, deny each and
                                            8   every allegation contained therein.
                                            9           11.   Answering Paragraph 11 of Plaintiff’s Complaint on file herein,
                                           10   Defendants are without sufficient knowledge or information to form a belief as to the
                                           11   truth of the allegations contained in said paragraphs, and on that basis, deny each and
                                           12   every allegation contained therein.
                                           13           12.   Answering Paragraph 12 of Plaintiff’s Complaint on file herein,
TEL. (702) 979-2132 | FAX (702) 979-2133
  COLLINSON, DAEHNKE, INLOW & GRECO
   2110 E. Flamingo Road, Suite 212
      LAS VEGAS, NEVADA 89119




                                           14   Defendants are without sufficient knowledge or information to form a belief as to the
                                           15   truth of the allegations contained in said paragraphs, and on that basis, deny each and
                                           16   every allegation contained therein.
                                           17                                FIRST CAUSE OF ACTION
                                           18                           (Negligence – Against All Defendants)
                                           19           13.   Defendants’ responses to the allegations set forth in Paragraphs 1
                                           20   through 12 of Plaintiff’s Complaint on file herein are hereby specifically incorporated
                                           21   herein as though fully set forth.
                                           22           14.   Answering Paragraph 14 of Plaintiff’s Complaint on file herein,
                                           23   Defendants aver that the question of duty is a legal one to which no response is
                                           24   required. To the extent a response is required, Defendants are without sufficient
                                           25   knowledge and information to formulate a belief as to the truth of the allegations
                                           26   contained therein and, based upon such lack of information and belief, the same are
                                           27   hereby denied.
                                           28   ///



                                                                                          -3-
                                                      Case 2:20-cv-01493-JCM-NJK Document 3 Filed 08/24/20 Page 4 of 11


                                            1           15.   Answering Paragraph 15 of Plaintiff’s Complaint on file herein,
                                            2   Defendants aver that the question of duty is a legal one to which no response is
                                            3   required. To the extent a response is required, Defendants are without sufficient
                                            4   knowledge and information to formulate a belief as to the truth of the allegations
                                            5   contained therein and, based upon such lack of information and belief, the same are
                                            6   hereby denied.
                                            7           16.   Answering Paragraph 16 of Plaintiff’s Complaint of Plaintiff’s
                                            8   Complaint on file herein, Defendants deny each and every allegation contained
                                            9   therein.
                                           10           17.   Answering Paragraph 17 of Plaintiff’s Complaint on file herein,
                                           11   Defendants deny each and every allegation contained therein.
                                           12           18.   Answering Paragraph 18 of Plaintiff’s Complaint on file herein,
                                           13   Defendants deny each and every allegation contained therein.
TEL. (702) 979-2132 | FAX (702) 979-2133
  COLLINSON, DAEHNKE, INLOW & GRECO
   2110 E. Flamingo Road, Suite 212
      LAS VEGAS, NEVADA 89119




                                           14           19.   Answering Paragraph 19 of Plaintiff’s Complaint on file herein,
                                           15   Defendants deny each and every allegation contained therein.
                                           16           20.   Answering Paragraph 20 of Plaintiff’s Complaint on file herein,
                                           17   Defendants deny each and every allegation contained therein.
                                           18           21.   Answering Paragraph 21 of Plaintiff’s Complaint on file herein,
                                           19   Defendants are without sufficient knowledge or information to form a belief as to the
                                           20   truth of the allegations contained in said paragraphs, and on that basis, deny each and
                                           21   every allegation contained therein.
                                           22           22.   Answering Paragraph 22 of Plaintiff’s Complaint on file herein,
                                           23   Defendants deny each and every allegation contained therein.
                                           24           23.   Answering Paragraph 23 of Plaintiff’s Complaint on file herein,
                                           25   Defendants deny each and every allegation contained therein.
                                           26           24.   Answering Paragraph 24 of Plaintiff’s Complaint on file herein,
                                           27   Defendants deny each and every allegation contained therein.
                                           28   ///



                                                                                          -4-
                                                    Case 2:20-cv-01493-JCM-NJK Document 3 Filed 08/24/20 Page 5 of 11


                                            1                                AFFIRMATIVE DEFENSES
                                            2                             FIRST AFFIRMATIVE DEFENSE
                                            3           Defendant places in issue the negligence, if any, of all persons who contributed
                                            4   to the occurrence of the incident alleged in the Complaint, and the degree that such
                                            5   negligence contributed to the incident and/or the injuries sustained, if any, as a result
                                            6   of said incident.
                                            7                           SECOND AFFIRMATIVE DEFENSE
                                            8           That at or about the time, date and place alleged in the Complaint, Plaintiff and
                                            9   other persons or parties failed to exercise ordinary care, and such failure was a
                                           10   contributing cause of the incident and/or injuries allegedly sustained in said incident;
                                           11   and the trier of fact is requested to determine the existence of such negligence and the
                                           12   degree that such negligence contributed to the incident and/or injuries.
                                           13                            THIRD AFFIRMATIVE DEFENSE
TEL. (702) 979-2132 | FAX (702) 979-2133
  COLLINSON, DAEHNKE, INLOW & GRECO
   2110 E. Flamingo Road, Suite 212
      LAS VEGAS, NEVADA 89119




                                           14           The Complaint, and each cause of action therein, does not state facts sufficient
                                           15   to constitute a cause of action.
                                           16                           FOURTH AFFIRMATIVE DEFENSE
                                           17           Plaintiff’s claim is barred in that the action was not filed and served within the
                                           18   time prescribed by the N.R.S. 11.190 (4) (e).
                                           19                            FIFTH AFFIRMATIVE DEFENSE
                                           20           That the negligence, if any, of Defendants was not a substantial factor in
                                           21   bringing about Plaintiff’s alleged injuries and, therefore, was not a contributing cause
                                           22   thereof, but was superseded by the negligence of others, whose negligence was an
                                           23   independent, intervening and proximate cause of any injury or damage suffered by the
                                           24   plaintiff.
                                           25                            SIXTH AFFIRMATIVE DEFENSE
                                           26          That the act or omission, if any, of Defendants was not a substantial factor in
                                           27   bringing about the Plaintiff’s alleged injuries and, therefore, was not a contributing
                                           28   cause thereof, but was superseded by the acts or omissions of others, which were



                                                                                            -5-
                                                    Case 2:20-cv-01493-JCM-NJK Document 3 Filed 08/24/20 Page 6 of 11


                                            1   independent, intervening, and proximate causes of any injury or damage suffered by
                                            2   Plaintiff.
                                            3                          SEVENTH AFFIRMATIVE DEFENSE
                                            4          Any recovery by Plaintiff pursuant to the Complaint, and each purported cause
                                            5   of action contained therein, is governed, controlled and limited by the provisions of
                                            6   NRS 41.141.
                                            7                             EIGHTH AFFIRMATIVE DEFENSE
                                            8          That Defendants had no notice, either actual or constructive, of any dangerous
                                            9   or defective condition.
                                           10                             NINTH AFFIRMATIVE DEFENSE
                                           11          That any defect that may have existed was trivial as a matter of law.
                                           12                             TENTH AFFIRMATIVE DEFENSE
                                           13          Any risk or hazard that existed at the time and place of the alleged incident
TEL. (702) 979-2132 | FAX (702) 979-2133
  COLLINSON, DAEHNKE, INLOW & GRECO
   2110 E. Flamingo Road, Suite 212
      LAS VEGAS, NEVADA 89119




                                           14   was assumed by the complaining party.
                                           15                         ELEVENTH AFFIRMATIVE DEFENSE
                                           16          There is no liability as the danger, if any, which existed at the time and place
                                           17   mentioned in the Complaint was a danger that would have been reasonably apparent
                                           18   to, and would have been anticipated by, a person exercising due care.
                                           19                         TWELFTH AFFIRMATIVE DEFENSE
                                           20          Plaintiff has failed to mitigate the damages alleged in the Complaint and thus,
                                           21   any recovery should be reduced accordingly.
                                           22                       THIRTEENTH AFFIRMATIVE DEFENSE
                                           23          The condition of the property complained of was not a dangerous condition.
                                           24                       FOURTEENTH AFFIRMATIVE DEFENSE
                                           25          That other persons and entities not parties to this lawsuit, were themselves
                                           26   responsible for Plaintiff's damages, if any. Defendants request that their liability, if
                                           27   any, be assessed in proportion to the liability of other co-defendants, persons, and
                                           28   entities who are not parties to this action, and that Defendants be required to pay only



                                                                                            -6-
                                                   Case 2:20-cv-01493-JCM-NJK Document 3 Filed 08/24/20 Page 7 of 11


                                            1   for their proportionate share of fault, if any.
                                            2                         FIFTEENTH AFFIRMATIVE DEFENSE
                                            3          Plaintiff failed to state a claim that would entitle him to punitive damages.
                                            4                         SIXTEENTH AFFIRMATIVE DEFENSE
                                            5          Plaintiff failed to allege conduct by Defendants that was grossly negligent,
                                            6   reckless, willful, intentional malicious, oppressive or fraudulent and done in reckless
                                            7   disregard of the safety and rights of Plaintiff such that punitive damages can be
                                            8   awarded.
                                            9                      SEVENTEENTH AFFIRMATIVE DEFENSE
                                           10          Plaintiff’s claims are barred by the doctrines of laches, waiver, estoppel, and/or
                                           11   the Statute of Frauds.
                                           12                       EIGHTEENTH AFFIRMATIVE DEFENSE
                                           13          Defendants assert that Plaintiff’s injuries, if any, were caused by the acts or
TEL. (702) 979-2132 | FAX (702) 979-2133
  COLLINSON, DAEHNKE, INLOW & GRECO
   2110 E. Flamingo Road, Suite 212
      LAS VEGAS, NEVADA 89119




                                           14   inactions of persons beyond the control or right of control of Defendants and for
                                           15   whom Defendants are not liable or responsible.
                                           16                        NINETEENTH AFFIRMATIVE DEFENSE
                                           17          Defendants asserts that they fully performed and discharged all obligations
                                           18   owed to Plaintiff including meeting the requisite standard of care to which Plaintiff
                                           19   was entitled.
                                           20                        TWENTIETH AFFIRMATIVE DEFENSE
                                           21          That it has been necessary for Defendants to employ the services of an attorney
                                           22   to defend this action and a reasonable sum should be allowed to Defendants for
                                           23   attorney’s fees, together with costs of suit incurred herein.
                                           24                      TWENTY-FIRST AFFIRMATIVE DEFENSE
                                           25          Plaintiff’s injuries and damages, if any, are the result of Plaintiff’s own
                                           26   negligence, if any, which may exceed the negligence, if any, of Defendants and
                                           27   therefore bars recovery by Plaintiff. Defendants asserts that Plaintiff’s own actions
                                           28   contributed to the damages alleged in the Complaint.



                                                                                             -7-
                                                   Case 2:20-cv-01493-JCM-NJK Document 3 Filed 08/24/20 Page 8 of 11


                                            1                    TWENTY-SECOND AFFIRMATIVE DEFENSE
                                            2          Plaintiff’s injuries and damages, if any, were the result of forces of nature over
                                            3   which Defendants had no control.
                                            4                     TWENTY-THIRD AFFIRMATIVE DEFENSE
                                            5          Defendants are entitled to contractual indemnity and comparative equitable
                                            6   indemnity from others.
                                            7                    TWENTY-FOURTH AFFIRMATIVE DEFENSE
                                            8          Plaintiff has failed to join necessary and indispensable parties to the action.
                                            9                     TWENTY-FIFTH AFFIRMATIVE DEFENSE
                                           10          If Plaintiff has sustained any injuries or damages, such were the result of
                                           11   intervening or superseding events, factors, occurrences or conditions, which were in
                                           12   no way caused by Defendants, and for which Defendants are not liable.
                                           13                     TWENTY-SIXTH AFFIRMATIVE DEFENSE
TEL. (702) 979-2132 | FAX (702) 979-2133
  COLLINSON, DAEHNKE, INLOW & GRECO
   2110 E. Flamingo Road, Suite 212
      LAS VEGAS, NEVADA 89119




                                           14          The instant dispute arises from a matter covered by a binding arbitration
                                           15   agreement between Plaintiff and Defendants, and Defendants desire that this matter
                                           16   be submitted to binding arbitration in accordance with the terms of the Arbitration
                                           17   Agreement.
                                           18                   TWENTY-SEVENTH AFFIRMATIVE DEFENSE
                                           19          Defendants alleges that the injuries and damages, if any, suffered by Plaintiff
                                           20   can and do occur in the absence of negligence.
                                           21                    TWENTY-EIGHTH AFFIRMATIVE DEFENSE
                                           22          Defendants cannot fully anticipate all affirmative defenses that may be
                                           23   applicable to this action based upon the conclusory/general terms used in the
                                           24   Complaint. Accordingly, Defendants expressly reserves the right to assert additional
                                           25   defenses as applicable.
                                           26                     TWENTY-NINTH AFFIRMATIVE DEFENSE
                                           27          Defendants hereby incorporate by reference those affirmative defenses
                                           28   enumerated in Rule 8 of the Federal Rules of Civil Procedure as if fully set forth



                                                                                           -8-
                                                      Case 2:20-cv-01493-JCM-NJK Document 3 Filed 08/24/20 Page 9 of 11


                                            1   herein. In the event further investigation or discovery reveals the applicability of any
                                            2   such defenses, Defendants reserve the right to seek leave of court to amend this
                                            3   Answer to specifically assert any such defense. Such defenses are herein
                                            4   incorporated by reference for the specific purpose of not waiving any such defense.
                                            5                         THIRTIETH AFFIRMATIVE DEFENSE
                                            6           Some of the foregoing affirmative defenses have been pled for purposes of
                                            7   non-waiver. Additionally, pursuant to FRCP 11 all possible affirmative defenses may
                                            8   have not been alleged herein insofar as sufficient facts were not available after
                                            9   reasonable inquiry upon filing of these Defendants' Answer. Therefore, Defendants
                                           10   reserves the right to amend their Answer to allege additional affirmative defenses if
                                           11   subsequent investigation so warrants.
                                           12                                  PRAYER FOR RELIEF
                                           13           WHEREFORE, Defendants pray as follows:
TEL. (702) 979-2132 | FAX (702) 979-2133
  COLLINSON, DAEHNKE, INLOW & GRECO
   2110 E. Flamingo Road, Suite 212
      LAS VEGAS, NEVADA 89119




                                           14           1.    That Plaintiff takes nothing by reason of his Complaint;
                                           15           2.    For all attorney’s fees, incurred in the defense of Plaintiff’s Complaint
                                           16   against Defendants;
                                           17           3.    For costs and disbursements incurred herein; and
                                           18           4.    For such other and further relief as the Court may deem just and proper.
                                           19   ///
                                           20   ///
                                           21   ///
                                           22   ///
                                           23   ///
                                           24   ///
                                           25   ///
                                           26   ///
                                           27   ///
                                           28   ///



                                                                                           -9-
                                                  Case 2:20-cv-01493-JCM-NJK Document 3 Filed 08/24/20 Page 10 of 11


                                            1                            DEMAND FOR JURY TRIAL
                                            2         Defendants demand a trial by jury pursuant to Rule 38 (b) of the Federal Rules
                                            3   of Civil Procedure.
                                            4   Dated: August 24, 2020           COLLINSON, DAEHNKE, INLOW & GRECO
                                            5

                                            6
                                                                                        /s/ Linda K. Rurangirwa
                                            7                                    BY:______________________________________
                                                                                      LINDA K. RURANGIRWA
                                            8                                         Nevada Bar No. 9172
                                            9                                         2110 E. Flamingo Road, Suite 212
                                                                                      Las Vegas, Nevada 89119
                                           10                                         Tel. (702) 979-2132
                                                                                      Fax (702) 979-2133
                                           11
                                                                                      Attorneys for Defendants
                                           12                                          MI Hotels of Las Vegas, Inc. and
                                                                                       Marriott International, Inc.
                                           13
TEL. (702) 979-2132 | FAX (702) 979-2133
  COLLINSON, DAEHNKE, INLOW & GRECO
   2110 E. Flamingo Road, Suite 212
      LAS VEGAS, NEVADA 89119




                                           14

                                           15

                                           16

                                           17

                                           18

                                           19

                                           20

                                           21

                                           22

                                           23

                                           24

                                           25

                                           26

                                           27

                                           28




                                                                                        -10-
                                                  Case 2:20-cv-01493-JCM-NJK Document 3 Filed 08/24/20 Page 11 of 11


                                            1                              CERTIFICATE OF SERVICE
                                            2           Pursuant to Fed.R.Civ.P. 5(b), I hereby certify that on the 24th day of August,
                                            3   2020, the foregoing DEFENDANTS ANSWER TO COMPLAINT AND DEMAND
                                            4   FOR JURY TRIAL was served as follows upon the following through the CM/ECF
                                            5   System of the United States District Court of the District of Nevada upon the
                                            6   following:
                                            7
                                                Donald J. Campbell
                                            8
                                                Samuel R. Mirkovich
                                            9   Garrett B. Logan
                                                CAMPBELL & WILLIAMS
                                           10   700 South Seventh Street
                                           11   Las Vegas, NV 89101
                                                Attorney for Plaintiff
                                           12    Odis Mack
                                           13
TEL. (702) 979-2132 | FAX (702) 979-2133
  COLLINSON, DAEHNKE, INLOW & GRECO
   2110 E. Flamingo Road, Suite 212




                                                                                     By /s/ Richean Martin
      LAS VEGAS, NEVADA 89119




                                           14
                                                                                        An employee of COLLINSON, DAEHNKE,
                                           15                                           INLOW & GRECO
                                           16

                                           17

                                           18

                                           19

                                           20

                                           21

                                           22

                                           23

                                           24

                                           25

                                           26

                                           27

                                           28




                                                                                          -11-
